IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STEPHEN V. MANGRUM,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4577

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 1, 2017.

An appeal from the Circuit Court for Taylor County.
Gregory S. Parker, Judge.

Stephen V. Mangrum, pro se, for Appellant.

Pamela Jo Bondi, Attorney General, Barbara Debelius, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, RAY, and MAKAR, JJ., CONCUR.